Case 8:20-cv-01436-JLS-ADS Document 13 Filed 08/24/20 Page 1 of 4 Page ID #:63




  1   LEWIS BRISBOIS BISGAARD                      JEFFER MANGELS BUTLER &
      & SMITH LLP                                  MITCHELL LLP
  2   BRIAN G. ARNOLD (Bar No. 186007)             STANLEY M. GIBSON
      Brian.Arnold@lewisbrisbois.com               (Bar No. 162329)
  3   JONATHAN S. PINK (Bar No. 179685)            smg@jmbm.com
      Jonathan.Pink@lewisbrisbois.com              GREGORY S. CORDREY
  4   ESTHER Y. SHIN (Bar No. 324049)              (Bar No. 190144)
      Esther.Shin@lewisbrisbois.com                gcordrey@jmbm.com
  5   ROHINI ROY, Pro Hac Vice Pending             ROD S. BERMAN (Bar No. 105444)
      Rohini.Roy@lewisbrisbois.com                 rberman@jmbm.com
  6   633 West 5th Street, Suite 4000              REMI T. SALTER (Bar No. 316327)
      Los Angeles, California 90071                rsalter@jmbm.com
  7   Telephone: (213) 250-1800                    1900 Avenue of the Stars, 7th Floor
      Facsimile: (213) 250-7900                    Los Angeles, California 90067-4308
  8                                                Telephone: (310) 203-8080
                                                   Facsimile: (310) 203-0567
  9
      Attorneys for Plaintiff                      Attorneys for Defendant THERAGUN,
 10   HYPER ICE, INC.                              INC.
 11
 12                          UNITED STATES DISTRICT COURT

 13          CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION

 14
 15 HYPER ICE, INC., a California                 CASE NO. 8-20-cv-01436
    corporation,
 16                                               STIPULATION TO EXTEND TIME
                 Plaintiff,
 17                                               TO RESPOND TO INITIAL
          vs.                                     COMPLAINT BY NOT MORE
 18 THERAGUN, INC., a Delaware                    THAN 30 DAYS (L.R. 8-3)
 19 corporation,
                                                  Complaint served: August 6, 2020
 20                                               Current response date: August 27, 2020
 21                Defendant.                     New response date: September 26, 2020
 22
 23
 24
 25
 26
 27
 28
                                               1                        Case No. 8-20-cv-01436
      STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY NOT MORE THAN 30 DAYS
Case 8:20-cv-01436-JLS-ADS Document 13 Filed 08/24/20 Page 2 of 4 Page ID #:64




  1         Pursuant to Local Rule 8-3, IT IS HEREBY STIPULATED by and between
  2 Hyper Ice, Inc. (“Plaintiff”) and Theragun, Inc. (“Defendant”), that Defendant shall
  3 have a thirty (30) day extension, through and including September 26, 2020, to
  4 answer or otherwise respond to the Complaint in the above-entitled action.
  5
  6 DATED: August 21, 2020           JEFFER MANGELS BUTLER & MITCHELL LLP
  7
                                     By:         /s/ Gregory S. Cordrey
  8                                        Stanley M. Gibson
                                           Rod S. Berman
  9
                                           Gregory S. Cordrey
 10                                        Remi T. Salter
                                           Attorneys for Defendant
 11
                                           THERAGUN, INC.
 12
 13
 14 DATED: August 21, 2020           LEWIS BRISBOIS BISGAARD & SMITH LLP
 15
                                     By:         /s/ Brian G. Arnold (with permission)
 16                                        Brian G. Arnold
 17                                        Jonathan S. Pink
                                           Esther Y. Shin
 18                                        Rohini Roy
 19                                        Attorneys for Plaintiff
                                           HYPER ICE, INC.
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                               2                        Case No. 8-20-cv-01436
      STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY NOT MORE THAN 30 DAYS
Case 8:20-cv-01436-JLS-ADS Document 13 Filed 08/24/20 Page 3 of 4 Page ID #:65




  1                                FILER’S ATTESTATION
  2         Pursuant to Civil Local Rule 5-4.3.4(a)(2)(i), Gregory S. Cordrey hereby
  3 attests that the concurrence in the filing of this document and authorization to file
  4 has been obtained from other signatories.
  5
                                     By:        /s/ Gregory S. Cordrey
  6
                                           Gregory S. Cordrey
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                               3                        Case No. 8-20-cv-01436
      STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY NOT MORE THAN 30 DAYS
Case 8:20-cv-01436-JLS-ADS Document 13 Filed 08/24/20 Page 4 of 4 Page ID #:66




  1                             CERTIFICATE OF SERVICE
  2         The undersigned hereby certifies that a true and correct copy of the above and
  3 foregoing document has been served on August 24, 2020 to all counsel of record
  4 who are deemed to have consented to electronic service via the Court’s CM/ECF
  5 system.
  6         Any other counsel of record will be served by electronic mail.
  7
                                     By:        /s/ Lynn Ortiz
  8
                                           Lynn Ortiz
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                               4                        Case No. 8-20-cv-01436
      STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY NOT MORE THAN 30 DAYS
